Case: 21-40311     Document: 00516153795         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 4, 2022
                                  No. 21-40311
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Martin Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-510-1


   Before Owen, Chief Judge, and Smith and Elrod, Circuit Judges.
   Per Curiam:*
          Martin Martinez pleaded guilty to possession with intent to distribute
   500 grams or more of methamphetamine. The district court sentenced
   Martinez to 262 months of imprisonment and five years of supervised
   release.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40311      Document: 00516153795           Page: 2    Date Filed: 01/04/2022




                                     No. 21-40311


          Martinez’s sole argument on appeal is that the district court erred in
   refusing to award a mitigating role adjustment under U.S.S.G. § 3B1.2. The
   district court’s denial of a reduction for a mitigating role is a factual
   determination that is reviewed for clear error. United States v. Villanueva,
   408 F.3d 193, 203 (5th Cir. 2005).
          Martinez does not challenge any of the factual findings contained in
   the Presentence Report defining the offense conduct. Martinez argues that
   he was not the owner of the narcotics, did not plan the importation of the
   narcotics, and did not control others, but fortuitously came across the
   narcotics and kept them. He does not argue that his role was peripheral to
   the distribution of the methamphetamine; rather, he argues simply that he
   did less than others. This is insufficient to warrant a § 3B1.2 mitigating role
   adjustment. See United States v. Castro, 843 F.3d 608, 613-14 (5th Cir. 2016).
   The district court did not clearly err in refusing to grant him a mitigating role
   adjustment. See Villanueva, 408 F.3d at 203.
          AFFIRMED.




                                          2